ITEMID: 001-97569
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KUDEREWSKA AND KUDEREWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicants, Ms Barbara Kuderewska and Mr Stanisław Kuderewski, were born in 1957 and 1961 and live in Coquitlam and Vancouver, Canada, respectively. They were represented before the Court by Ms G. Nowicka, a lawyer practising in Ontario, Canada and in Gdańsk, Poland. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 10 October 1968 the Gdańsk Regional National Council gave an expropriation decision and took over a plot of land (no. 98/25 which belonged to the applicants' predecessor in title. Later on, the plot in question was divided into four plots (nos. 219/29, 220/29, 222/29 and 229/29).
On 13 September 1973 the Gdańsk Regional National Council gave an expropriation decision and took over another plot of land (no. 99/25). Later on, that plot was divided into four plots (nos. 132/25, 133/25, 135/25 and 136/25).
On 4 June 1975 the applicants' predecessor in title sold another plot (no. 147/02) to the State Treasury.
On 25 August 1975 the applicants' predecessor in title sold two other plots (nos. 145/25 and 137/25) to the State Treasury.
On a later date the applicants' mother was declared as a legal successor of the abovementioned plots. In 1989 the domestic authorities abandoned the land development plans for which the plots in question had been expropriated.
On 27 June 1990 the applicants' mother lodged a request with the Gdynia Municipality Office for restitution of the plots nos. 137/25 and 145/25. On a later unknown date the case was transferred to the Gdynia District Office. On 10 September 1992 the applicants' mother repeated her request for restitution in respect of all plots which had been expropriated in the 1960s and 1970s.
On 28 August 1993 the Head of the Gdynia District Office granted her request in respect of the plot no. 145/25.
On 17 January 1997 the Head of the Gdynia District Office refused her request in respect of the plots nos. 98/25, 147/02 and 99/25. On 11 December 1997 the Gdańsk Governor upheld this decision. On 23 March 2000 the Supreme Administrative Court quashed both decisions in respect of the plot no. 99/25 and dismissed the remainder of her appeal (in respect of the plots nos. 98/25 and 147/02).
On 28 June 2000, after the delivery of the judgment of the Supreme Administrative Court, the applicants' mother repeated her request for recovery of her plot no. 99/25 (at that time nos. 132/25, 133/25, 135/25 and 136/25).
On 14 August 2001 the Gdynia Mayor gave a decision whereby it divided the plot no. 135/25 into two separate plots (nos. 251/25 and 252/25). On 19 December 2001 the Gdynia Mayor held an administrative hearing in respect of the plots nos. 133/25 and 135/25.
On 18 September 2003 the applicants' mother lodged a complaint with the Gdańsk Governor about inactivity on the part of the Gdynia Mayor. On 3 December 2003 the Gdańsk Governor dismissed her complaint finding that the Gdynia Mayor had properly informed her in July 2003 about the delay in the proceedings caused by difficulties in appointing an expert with a view to estimating the value of the plots. On 7 December 2004 the applicants' mother withdrew her complaint to the Supreme Administrative Court about the inactivity of the administrative authorities.
On 30 November 2004 the Gdańsk Governor disqualified the Gdynia Mayor from dealing with the case and transferred it to the Gdańsk Mayor.
On 12 September 2005 the applicants' mother lodged a complaint with the Gdańsk Regional Administrative Court about inactivity on the part of the Gdańsk Mayor. On 1 December 2005 the court declared her complaint inadmissible since had failed to lodge, first, a hierarchical complaint.
On 29 September 2005 the Gdańsk Mayor informed the applicants' mother about further delay in the proceedings and that they would end in October 2005.
On 8 February 2006 the applicants' mother lodged a complaint with the Gdańsk Governor about inactivity on the part of the Gdańsk Mayor. In reply, on 21 March 2006 the Gdańsk Governor ordered that a decision should be given within 30 days.
On 9 March 2006 the Gdańsk Mayor stayed the proceedings in respect of the plots nos.133/25, 251/25 and 252/25. On 24 April 2006 the Gdańsk Governor quashed the abovementioned decision.
On 21 March 2006 the Gdańsk Governor ordered the Gdańsk Mayor to issue a decision on the merits within one month from the date of his decision.
On 12 October 2006 the Gdańsk Mayor decided to restore the plots nos. 133/25 and 136/25 to the applicants' mother and refused the request in respect of the plot no. 252/25. On 5 December 2006 the Gdańsk Governor quashed the abovementioned decision and remitted the case.
On 9 March 2007 the applicants' mother lodged a complaint with the Gdańsk Governor about inactivity on the part of the Gdańsk Mayor. On 23 March 2007 the Gdańsk Governor dismissed her complaint, finding no inactivity on the Mayor's part.
The applicants' mother died in April 2007. By a letter of 9 May 2007 the first applicant informed the Gdańsk Mayor about the applicants' intention to continue the proceedings.
On 31 July 2007 the first applicant was requested to submit an official copy of the court's decision (“odpis”) declaring that the applicants were legal successors of their mother.
On 11 August 2007 the applicants submitted to the Gdańsk Mayor a photocopy of the Gdynia District Court's decision of 13 April 2007 declaring them their mother's legal successors and a photocopy of a power of authority to act on her behalf which the first applicant had given to Ms J.W. on 9 May 2007.
On 15 August 2007 Ms J.W. requested the Gdańsk Mayor to enforce the judgment of the Supreme Administrative Court of 23 March 2000. There was no reply to that letter.
On 28 May 2009 the Gdańsk Mayor informed Ms J.W. that the photocopies submitted to the case file could not be treated as evidence. He referred to the case-law of the Supreme Administrative Court, according to which documents submitted merely in photocopy form could not be regarded as having probative value. She was also informed that it was possible to show the originals to the administrative authority and that they would be certified on the spot. A copy of that letter was also sent to the applicants.
The relevant domestic law concerning inactivity on the part of administrative authorities is set out in Grabiński v. Poland, no. 43702/02, §§ 60-65, 17 October 2006.
